741 N.W.2d 511 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Lance Allen SCHMITT, Defendant-Appellee.
Docket No. 134914. COA No. 264176.
Supreme Court of Michigan.
December 5, 2007.
On order of the Court, the application for leave to appeal the July 31, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Court of Appeals for consideration of the defendant's remaining issues.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.